DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 1, 3-4, 6 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diederich et al (Pub. No.: US 2003/0216721).
Regarding claim 1, Diederich et al disclose an apparatus for treating tissue with ultrasound [see 0253,0258-0259, 0275] comprising a catheter (0368) having an outer tube (outer wall of catheter 12/tubing 32) [see 0246, 0249, 0252, 0278, 0373 and fig 3Aj; 
an ultrasonic transducer (transducers 16/130, figs 3A-4 and 0246-0247) positioned on a rigid platform, the rigid (0083, 0159,0242, 0351) platform disposed within the catheter (outer wall/tubing 32) of the catheter (12); Diederich et al disclose a rigid pre-shaped platform shown in FIG. 25 with the transducer 130 on the distal bend section 116 (which appears to be on the outer surface, emphasis added) [see 0351 and fig 25].
a plurality of lumens [see 0254, 0083-0085 and fig 3A-3C, 4].

Regarding claim 2, Diederich et al disclose the plurality of lumens includes a first inner lumen (the lumen that electrical wire 18 runs through) comprises a power supply (RF current supply) [see 0246] and at least one lumen comprises comprising a cooling system [see 0250, 0277-0279, 0372-0373, and figs 17A-17B, 54].

Regarding claim 4, Diederich et al disclose a third lumen and a fourth lumen are provided, each of the third lumen and the fourth lumen having a guide wire therein [see 0246] and disclose catheter 12 includes a coaxial longitudinal inner lumen 14 guidewires can be inserted therein [see 0242] and also disclose a through lumen 13 that is adapted to slideably receive a guidewire 60 therethrough [see 0252], Diederich et al disclose catheter shaft 250 may be multi lumen, or may be a bundle of lumens [see 0354] and multi-lumen (more than 4 lumen that are capable of receiving a guidewire, emphasis added) tubing 12A shown in fig 5B therefore has a plurality of surrounding lumens 14 surrounding a central guidewire lumen 13 [see 0254].

Regarding claim 6, Diederich et al disclose a plurality of ultrasonic transducers controllable to emit ultrasonic energy in a select pattern [see 0253,0255, 0351] by disclosing each linear location for a transducer 16 corresponds to two opposite transducer regions 16a, 16b that may be independently or alternatively actuated for energy delivery [see 0253].

Claim 9 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Guttman et al (Pub. No.: US 2010/0312096)
Regarding claim 9, Guttman et al disclose a method for ablating target cardiac [see 0067-0070] by disclosing the system is a cardiac EP system in the cardiac tissue to treat the at-risk pathology/condition (e.g., AFIB) [see 0067-0070] comprising: 
positioning a catheter having an ultrasonic transducer in proximity to a target tissue [see 0146];
determining a position of the catheter using magnetic resonance imaging; [see 0063, 0066, 0069-0070, 0073, 0147];
guiding the catheter, based upon the determined position, to a treatment zone of the target tissue [see 0018, 0021],
treating the tissue with ultrasonic energy [see 0132, 0145-0147] by disclosing a treatment zone of the target cardiac tissue and treating the target cardiac tissue with ultrasonic energy [see 0132, 0145-0147] and the ablation may be carried out using HIFU (High Intensity Focused Ultrasound) [see 0195].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Diederich et al (Pub. No.: US 2003/0216721) in view of Bielewicz et al (Pub. No.: US 2009/0292199).
Regarding claim 3, Diederich et al don't disclose the catheter has a bend radius of no more than about 2 cm.
Nonetheless, Bielewicz et al disclose the catheter is bent to a bend radius (25.4 mm) or 2.54 cm [see 0316].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Diederich et al and Bielewicz et al by having catheter with a bend radius 2.54 cm which is about no more than 2 cm; in order to provide a catheter stiff enough to navigate through internal body organs.

Claim 5 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Diederich et al (Pub. No.: US 2003/0216721) in view of Medan et al (Pub. No.: US 2009/0018446).
Regarding claim 5, Diederich et al don't disclose an imaging coil adjacent the ultrasonic transducer 
Nonetheless, Medan et al disclose location sensor 615 may also be used in order to accurately track the position of the transducer 52 and location sensor 615 may include one or more micro magnetic resonance imaging (MRI) coils that are used to localize the transducer 52 in the MRI image space [see 0048].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Diederich et al and Medan et al by using an imaging coil as taught by Medan et al or a tracking coil; in order to localize the transducer in the MRI image space [see 0048, Medan et al] 

Claim 7 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Diederich et al (Pub. No.: US 2003/0216721) in view of Bilecen et al (Pub. No.: US 2008/0125674).
Regarding claim 7, Diederich et al, Salmon et al and Serrano et al don't disclose wherein the catheter comprises polyether ether ketone.
Nonetheless, Bilecen et al disclose catheter comprises polyether ether ketone [see claims 1, 6, 0015].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Diederich et al and Bilecen et al by having a catheter comprises polyether ether ketone; because of its a high-performance engineered polymer with excellent heat tolerance and one of the highest strength-to-weight ratios of any thermoplastic.

Claim 8 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Diederich et al (Pub. No.: US 2003/0216721) in view of Guttman et al (Pub. No.: US 2010/0312096).
Regarding claim 8, Diederich et al disclose an apparatus for treating tissue with ultrasound [see 0253,0258-0259, 0275] comprising a catheter (0368) having an outer tube (outer wall of catheter 12/tubing 32) [see 0246, 0249, 0252, 0278, 0373 and fig 3Aj; 
an ultrasonic transducer (transducers 16/130, figs 3A-4 and 0246-0247) positioned on a rigid platform, the rigid (0083, 0159,0242, 0351) platform disposed within the catheter (outer wall/tubing 32) of the catheter (12); Diederich et al disclose a rigid pre-shaped platform shown in FIG. 25 with the transducer 130 on the distal bend section 116 (which appears to be on the outer surface, emphasis added) [see 0351 and fig 25].
Diederich et al don't disclose a 3-dimensional modeling and guidance system having a 3-dimensional model of the target site and in communication with the magnetic imaging system to provide an indication of a position of the catheter with respect to the target site.
Nonetheless, Guttman et al disclose generate at least one near real time (RT) MRI image of at least a portion of a heart of a patient using relevant anatomical scan planes associated with a 3-D MRI image space having a coordinate system [see 0006]. Guttman et al disclose visualizations of the at least one flexible catheter in the 3-D image space which show a volumetric pre-acquired model of the patient's heart [see 0008]. Guttman et al disclose a3-dimensional modeling and guidance system having a 3-dimensional model of the target site and in communication with the magnetic imaging system to provide an indication of the position of the catheter with respect to the target site [see 0010, 0018-0019, 0021, 0062, 0070-0071, 0132, 0145-0147] and at least one imaging coil [see 0176].
Therefore, it is obvious to one skilled in the art at the time the invention was made and would have been motivated to combine Diederich et al and Guttman et al by using a 3-dimensional modeling and guidance system having a 3-dimensional model of the target site and in communication with the magnetic imaging system to provide an indication of the position of the catheter with respect to the target site; help facilitate clinical decisions during an MRI-guided procedure and can present near real-time anatomical image data to the clinician; a user rotates, crops or otherwise alters a displayed visualization or view and/or during an active therapy or diagnostic procedure step, e.g., while ablating at target lesion sites or while approaching and/or delivering a different therapeutic treatment [see0071, Guttman et al] and by having a first coil provided at a distal end of the ultrasonic transducer; in order to allow electromagnetic tracking and navigation in 3-D space of the location of one or more of the ablating elements of the ablation device so that the distal end of the transducer can be tracked with more accuracy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793